OPINION OP THE COURT.
The fiscal of this Supreme Court prays that the appeal be dismissed for the reason that the requirements of section 356 have not been complied with.
Upon an appeal being taken it is the duty of the secretary of the district court to forward to this Supreme Court, among *273other things, a copy of the notice of appeal, the record, and all bills of exceptions, which copy must be the original, duly certified to as snch. (Section 356 of the Code of Criminal Procedure.)
In order that the transcript of a record of other proceeding of a court may be considered authentic, it must have affixed thereto the seal of the court, in accordance with subdivision 3 of section 20 of the Code of Civil Procedure.
These copies lack this requisite, which constitutes a substantial e:cror of procedure as alleged by the respondent in the motion duly argued on the day set for the hearing, inasmuch as it was alleged in general terms that the requirements of said section 356 had not been complied with, and that therefore the provisions of section 358 of said Code of Criminal Procedure were applicable. ■
The appeal taken is dismissed and it is ordered that a certified copy of this decision be transmitted to the court where it originated, for compliance' with the judgment of conviction.

Affirmed.

Chief Justice Quiñones and Justices Hernandez, Figueras, MacLeary and Wolf concurred.